COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00507-CV


IN THE INTEREST OF E.W.J. AND
L.J., CHILDREN



                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF PARKER COUNTY

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered appellant’s “Motion To Dismiss Appeal.”    It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                   PER CURIAM

PANEL: MCCOY, GARDNER, and WALKER, JJ.

DELIVERED: September 20, 2012




      1
       See Tex. R. App. P. 47.4.